





Don Currie

 

 

 

Dear Don:

 

RE:

CONSULTING AGREEMENT between MGN Technologies, Inc. and ECON Investor Relations
(ECON) www.GamingIndustryStocks.com and www.InvestorIdeas.com

 

 

Further to the discussion between ECON Investor Relations and your Company we
are pleased to set out the terms of the Company engaging our services:


Internet Marketing - Public Relations - Corporate Strategies - Industry
Research:

Customized Programs For Public and Private Companies.

 

2005 AGREEMENT

 

Effective date on the __________ day of __________2005 by __________________, a
corporation with an office located in ______________ (the "Company") and ECON
Investor Relations and www.GamingIndustryStocks.com. PRIVATE corporations (the
"Consultant"), with offices in Delta B.C. and Point Roberts WA respectively.

CONSULTING SERVICES

 

 

1.

The Company hereby retains InvestorIdeas.com, a global investor and industry
internet portal, and related industry specific sub portal(s) to render services
with respect to the following, including but not limited to:

 

I.

Develop corporate pages on our site to include your news, management profile,
corporate profile, SEC links and other pertinent corporate information.    




II.

Maintain and update your company section on the portals with all news to be
posted the day of your release.




III.

Distribute your company news to our current and growing database of media,
industry, shareholders, analysts, fund mangers, investors and brokers
specifically related to gaming stocks. In addition, InvestorIdeas features a
section on our site where interested investors are able to request additional
information regarding your company; these investors are automatically added to
ongoing distribution.




IV.

Initiate coverage on www.GamingIndustryStocks.com, and
www.InvestingInWireless.com   with introductory portal news as a "featured
company" to a major wire service.




V.

ECON will feature your company in www.GamingIndustryStocks.com and
www.InvestingInWireless.com portal news related to your technology sector, and
include the company in all relevant general news, promotions and interviews when
possible. A company’s visibility expands significantly through inclusion in the
professional portal releases with well- known industry experts or larger
companies in the sector. We receive full permission and ‘sign off’ by all
participants; therefore news is picked up under the stock symbols of all
participating companies.




VI.

Direct media, and interviews to key management and experts at your company, as
our portal receives enquiries on an ongoing basis.




VII.

Inclusion of your company in all relevant online investor forums. Client’s first
forum fee will be waived, and participation in all future forums will be
provided at a substantially discounted rate (non featured companies $1500 value)
http://www.investorideas.com/forums/.




VIII.

InvestorIdeas writers and staff will conduct audio interviews with your
company's management and profile the audio interview online and in company
portal news releases.




IX.

InvestorIdeas.com monthly newsletter consists of company news, industry updates,
investment research and developing trends. Your company news will be included in
the newsletter that is opt-in subscriber based only, sent to approximately 6000
subscribers (and growing daily)
http://www.investorideas.com/Resources/Newsletter.asp

  

2.

The Consultant hereby accepts such retention on the terms and conditions herein
set forth and agrees to use its best efforts to perform these services at the
request of the Company. 




3.

Consultant recognizes and confirms that some of the information to be provided
by the Company is non-public, confidential or proprietary in nature. Consultant
hereby agrees that such information will be kept confidential and will not,
without the prior consent of the Company, be disclosed by them, their agents or
employees, except as otherwise required by law.

 

4.

Before release of any information by the Consultant referring to the Company or
which uses the Company's name in a manner that may result in public
dissemination thereof, Consultant shall furnish copies of all documents
(including any digital or "streaming" transmissions) presentations, or prepared
oral statements to the Company.


5.

Our industry specific investor forums create an opportunity for interested
investors and media to track sectors in a one-day event. All featured companies
will be offered investor conference forum participation at a substantial
discount. (Non-featured companies $1500) Please review our current 2005 pending
schedule http://www.investorideas.com/forums.

 

TERM




The term of this Agreement shall commence on___________________ for one year
with an option to renew. Both parties have the right to terminate this agreement
based on 30 days written notice.

 

COMPENSATION

 

In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows:

 

1.

The Company shall pay ECON, a fee of $4000 US Funds per month for the services
rendered by ECON on the Company's behalf. First month and last month (based on
30 days notice) are due upon signing of agreement.

 

2.

In addition to the fees set out above, the Company shall forthwith request the
Client to grant shares to the Consultant, under the following terms and
conditions:

 

I.

The Company will issue common shares equivalent to $5000 the first month of
service as a one-time fee. The company will accept non -registered 144 shares in
good faith.




II.

Such shares will be registered for free trading in the next registration (piggy
back rights) document if filed by the Company.




III.

Consultant agrees to disclose its compensation in disclaimer as required by
U.S., Canadian, and "Blue Sky" Securities Laws or as mandated by any forum in
which the Company's securities are traded.


3.

In the event, 3rd Party Collection becomes necessary, the signee is responsible
for all reasonable attorney and collection fees, up to and including
litigation. 


EXPENSES

 

The Company agrees to reimburse the Consultant for reasonable expenses in
connection with the services stated above, including advertisement placement and
travel expenses. Expenses that are billed to the Consultant on behalf of the
Company are Subject to a 10% surcharge to cover the Consultant's administrative
costs and liability. Expenses over $100 are subject to approval by the Company.
Expenses are expected to include phone, mailings & fax, while ____________ will
incur all News Wire Distribution Costs. All travel in the future related to
____________ must be pre-approved and agreed upon.




The Company agrees to pay their percentage pro rata fees of portal releases with
other public companies included in the release, with an average cost of $200 per
release (total cost).

 

COMPANY'S OBLIGATIONS

 

The Company shall make available to the Consultant all information concerning
the business, assets, operations and financial condition of the Company, which
the Consultant reasonably requests in connection with the performance of its
obligations.

 

The Consultant may rely on the accuracy of all such information without
independent verification.

 

The Company shall provide the personnel and materials necessary to prepare and
send information to investors and brokers as required by the Consultant.

 

CONSULTANT'S OBLIGATIONS

 

The Consultant warrants that it has all the applicable licenses and
qualifications to do business in the United States and Canada. The Consultant
agrees to comply with all Laws and regulations of the United States of America
and of the specific states and Canada and provinces regarding all of its
activities in representing the Company, including but not limited to, general
public relations activities, advertising, and communications with stockholders,
investors and consumers. The Consultant agrees to comply with all disclosure
laws, regulations and opinions enforced by the Securities and Exchange
Commission, any other applicable Federal, state, or provincial agency,
self-regulatory organization, or any forum in which the Company's securities are
traded. ECON complies with all disclosure laws on its disclaimer at
http://www.investorideas.com/About/Disclaimer.asp

 

CONFIDENTIALITY

 

The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that the Company, as
confidential information, first identifies such information. ECON agrees to sign
a separate confidentiality agreement at the Company's request.

 

INDEMNIFICATION

 

The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which the Consultant may suffer, sustain or become subject
to, as a result of, or in connection with, the performance of their obligations
under this Agreement, except for any loss, liability or expense which is
suffered as the result of, or in connection with, the Consultant's willful
misconduct, or reckless or grossly negligent conduct, provided that the
Consultant shall give prompt written notice to, and shall cooperate with and
render assistance to, the Company regarding any such claim or lawsuit, and
provided further the Company shall have the option to undertake and conduct the
defense of any such claim or law suit. Consultant agrees to indemnify and

hold harmless the Company from any and all loss, liability, damages, cost or
expense arising out of any claim or lawsuit, actual or threatened, which the
Company may suffer, Sustain or become subject to, as a result of or in
connection with Consultant's willful misconduct, reckless or grossly negligent
conduct.

 

ASSIGNMENT

 

No interest of any party under this Agreement may be assigned or otherwise
transferred except with the written consent of the other party.

 

ARBITRATION

 

Any controversy arising out of, connected to, or relating to any matters herein
of the transactions with Consultant and Company (including officers, directors,
affiliates, agents, promoters, advisers) on behalf of the undersigned, or this
Agreement, or the breach thereof, including, but not limited to any claims of
violations of Federal and/or State Securities Acts, Canadian or other foreign
jurisdiction securities laws, Banking Statutes, Consumer Protection Statutes,
Environmental Statutes, Federal and/or State anti-Racketeering (e.g. RICO)
claims as well as any common law claims and any State Law claims of fraud,
negligence, negligent misrepresentations, and/or conversion shall be settled by
arbitration; and in accordance with this paragraph and judgment on the
arbitrator's award may be entered in any court having jurisdiction thereof in
accordance with the provisions of the State of Incorporation Law.

 

Please indicate acceptance of these terms by signing below where indicated and
returning a copy to our office.

 

ECON INVESTOR RELATIONS

 

____________________________     

___________________________

 

Ms. Dawn Van Zant, Director                __________________________




Date:

 

[econexhibit101002.gif] [econexhibit101002.gif]





Dawn Van Zant
dvanzant@investorideas.com
Suite 102 - 1385 Gulf  Road, Pt Roberts - WA  98281 - USA
Toll Free: 800.665.0411- Toll Free Fax: 866.735.3518

Global Investor Research Portal

www.GamingIndustryStocks.com and www.InvestorIdeas.com


